DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, and their dependents thereof, are allowed because the closest prior art, CHANG et al. (US Pub No. 2008/0063426) discloses apparatus and method for detecting surface defects on a workpiece such as a rolled/drawn metal bar, Filhaber (US Pub No. 2018/0203249) discloses system and method for reduced-speckle laser line generation, either alone or in combination, fail to disclose an inspection method, comprising: continuously imaging a workpiece rotating around a rotation axis from a first direction by using an imager to obtain an inspection image which includes a partial image of the workpiece, the partial image having a constant width in a second direction orthogonal to both a rotation direction of the workpiece and the first direction and being developed in the rotation direction; storing a plurality of partial reference images used for partially inspecting an appearance of the workpiece; and inspecting the appearance of the workpiece by comparing each of the partial reference images with the inspection image, wherein two of the partial reference images, which are adjacent to each other in the second direction, partially overlap each other by a length not less than a dimensional tolerance of the workpiece in the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646